EXHIBIT 10.1

 

TIVO INC. FISCAL YEAR 2006

SIX AND TWELVE MONTH BONUS PLANS FOR EXECUTIVES.

 

Purpose:

 

The terms of the TiVo Inc. (the “Company”) Fiscal Year 2006 Six and Twelve Month
Bonus Plans for Executives (each the “Six Month Plan” and “Twelve Month Plan”,
and together the “Plans”) have been established to reward the Company’s
executives for assisting the Company in achieving its operational goals through
exemplary performance. Under the Plans, cash bonuses, if any, will be based on
the achievement of specified corporate goals, as determined by the Compensation
Committee of the Board of Directors (the “Compensation Committee”) and/or the
Board of Directors (the “Board”).

 

Determination of Fiscal Year 2006 Bonuses:

 

Target cash bonuses for executives (excluding the Company’s Chief Executive
Officer) under the Plans for fiscal year 2006 range from 30% to 50% of the
recipient’s base salary. Actual bonuses will be based on the achievement of
objective Company performance goals and may be higher or lower than targeted
amounts according to a pre-determined formula that will be applied by the
Compensation Committee. The objective Company performance goals will be based on
meeting certain goals with respect to the Company’s financial performance,
subscription growth, product innovation and distribution, and employee
recruitment and retention, as well as other Company performance goals that may
be determined by the Compensation Committee. Under the Six Month Plan, the
Company’s executives will be eligible to receive up to half of their full fiscal
year 2006 bonuses at the mid-point of the Company’s fiscal year based upon the
Compensation Committee’s assessment of the Company’s progress towards
achievement of its pre-determined performance goals for fiscal year 2006. The
Board and the Compensation Committee reserve the right to modify these goals,
amounts and criteria at any time.